                    UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEW HAMPSHIRE


Michael Giles


     v.                                  Case No. 17-cv-659-PB
                                         Opinion No. 2020 DNH 025

Andrew Saul, Commissioner,
U.S. Social Security Administration 1




                       MEMORANDUM AND ORDER

     Attorney D. Lance Tillinghast seeks $38,710.00 in

attorney’s fees under 42 U.S.C. § 406(b) (“Section 406(b)”) for

his successful representation of Social Security claimant

Michael Giles.   Pet. For Auth. of an Att’y Fee, Doc. No. 13.   He

argues that a fee agreement he executed with Giles in September

2015 entitles him to Section 406(b) fees, and that he would be

entitled to attorney’s fees even absent any fee agreement.

Social Security Administration (“SSA”) Commissioner Andrew Saul

responded, Doc. No. 14, noting for my consideration that (1)

Tillinghast’s fee agreement appeared similar to an agreement

that I had, in another case, found to provide no basis for


1 On June 17, 2019, Andrew Saul was sworn in as Commissioner of
Social Security. Pursuant to Fed. R. Civ. P. 25(d), he
automatically replaces the nominal defendant, Nancy A.
Berryhill, who had been Acting Commissioner of Social Security.
awarding fees under Section 406(b); and (2) Tillinghast’s

reported hours and rates differed substantially from the hours

and rates he had reported previously to SSA when seeking payment

under the Equal Access to Justice Act (“EAJA”).        I ordered

Tillinghast to file a reply to the Commissioner’s response,

which he did.    Doc. No. 15.   Having reviewed the parties’

filings, I find that Tillinghast’s fee agreement does not

authorize him to receive a fee award under Section 406(b), but,

nonetheless apply the principles of Gisbrecht v. Barnhart, 535

U.S. 789, 122 S. Ct. 1817, 152 L. Ed. 2d 996 (2002) to award

Tillinghast $13,280 in fees.



                           I.    BACKGROUND

A.   Procedural History

     Giles first applied for disability benefits in 2012.          Joint

Statement of Material Facts, Doc. No. 9 at 1.         After an initial

denial, he requested a hearing before an Administrative Law

Judge (“ALJ”).    Doc. No. 9 at 1.       Giles hired Tillinghast to

represent him with his claim, and on September 21, 2015, they

entered into a contingency fee agreement (the “Agreement”).

Doc. No. 15-1 at 2.    This “two-tiered” Agreement specified that

if Giles won

     at   any  administrative   level  through   the  first
     administrative law judge (ALJ) decision after the date

                                     2
     of th[e] agreement . . . the attorney fee [would] be the
     lesser of twenty-five percent (25%) of all past-due
     benefits awarded . . . or the dollar amount established
     pursuant to 42 U.S.C. § 406(a)(2)(A), which is currently
     $6,000.


Doc. No. 15-1 at 1.     The Agreement further specified that if the

first ALJ decision after the date of the Agreement was a denial,

Tillinghast appealed, and Giles prevailed, then Tillinghast

would “ask [the] SSA to approve a fee no greater than twenty-

five percent (25%) of all back benefits awarded . . . .”       Doc.

No. 15-1 at 1.    Finally, if Giles’s claim was denied, all

administrative remedies were exhausted, and Tillinghast

successfully appealed the case to federal court, then the

Agreement permitted Tillinghast to “petition the court for fees

under the [EAJA],” 28 U.S.C. § 2412.     Doc. No. 15-1 at 1.     If

Giles lost his claim, Tillinghast would be paid nothing.       Doc.

No. 15-1 at 1.    The Agreement makes no provision for fees under

Section 406(b), and Tillinghast has provided no other agreements

governing contingency fees for his representation of Giles.

     Tillinghast represented Giles at an ALJ hearing in July

2016.    Tr. at 35.   The ALJ issued a decision in November 2016

finding Giles not disabled.     Doc. No. 9 at 1.   The Appeals

Counsel then denied his request for review.     Doc. No. 9 at 1.

Tillinghast continued to represent Giles by appealing to this

court.    Compl., Doc. No. 1.   In October 2018, I granted Giles’s

                                   3
appeal and ordered a remand.    Order, Doc. No. 10 at 14.   After

remand, Giles received a fully favorable decision from the SSA

on November 18, 2019.   Doc. No. 13 at 1.   In its Notice of

Award, the SSA informed Giles that he would receive past-due

Title II disability benefits in the amount of $118,207.     Notice

of Award, Doc. No. 13-2 at 2.

     Giles and the Commissioner filed a stipulation for a $3,320

payment of attorney’s fees under the EAJA, Doc. No. 12, which I

granted.    On January 15, 2020, Tillinghast petitioned this court

for a payment of $38,710 in attorney’s fees under 42 U.S.C. §

406(b), an amount equivalent to 25% of Giles’s past-due

benefits.   Doc. No. 13 at 2.   In support of his petition,

Tillinghast provided an itemized billing statement, which

included nine dated line items totaling 31 attorney hours and

1.5 paralegal hours for the case, billed at $300 per hour and

$125 per hour, respectively.    Doc. No. 13-4 at 2.

     The Commissioner filed a response, Doc. No. 14, in which he

noted that (1) Tillinghast’s fee agreement resembled a fee

agreement that this court had previously found to “provide[] no

basis for awarding fees under [Section] 406(b),” Mounce v.

Colvin, No. 10-cv-560-PB, 2016 WL 4444710, at *1–2 (D.N.H. Aug.

23, 2016); and (2) Tillinghast’s reported hours and hourly rates

differed substantially from information he had previously


                                  4
reported in correspondence with the SSA, Doc. No. 14-1 at 2–3.

The Commissioner attached a billing statement, printed on

Tillinghast’s firm’s letterhead, which included the same nine

dated line items but reported lower hourly rates and fewer hours

worked for all six of the attorney-billed items.    Doc. No. 14-1

at 2–3.   The billing statement provided by the Commissioner

showed 16 attorney hours and 1.5 paralegal hours, billed at $200

per hour and $80 per hour, respectively. Doc. No. 14-1 at 2–3.

     On January 31, 2020, I issued an order directing

Tillinghast to reply to the Commissioner’s response within

fourteen days.   Tillinghast filed a reply on February 12, 2020.

Doc. No. 15.   Without explaining the discrepancy between the two

billing statements, Tillinghast amended his petition to state

that he and his paralegal had spent 17.5 compensable hours

representing Giles in his federal court claims. 2   Doc. No. 15 at

3.   He attached a billing statement identical to the one

provided by the Commissioner, showing 17.5 total hours worked.

Doc. No. 15-4.




2 Tillinghast’s reply (Doc. No. 15) does not materially differ
from his initial petition (Doc. No. 13), except for the change
in reported hours and the addition of two paragraphs, neither of
which addresses the earlier reported hours.

                                 5
                           II.   ANALYSIS

     Tillinghast argues that he is entitled to attorney’s fees

equivalent to 25% of Giles’s back benefits.      Doc. No. 15 at 2.

Although Tillinghast attaches his fee agreement with Giles in

support of his petition, his principal claim is that he is

entitled to 25% of Giles’s back benefits regardless of whether

there is an enforceable fee agreement.      Doc. No. 15 at 2.   For

the reasons that follow, I conclude that Tillinghast’s fee

agreement does not entitle him to attorney’s fees for work done

before this court, but that he is nevertheless entitled to

attorney’s fees.

A.   Award of Section 406(b) Fees Under the Fee Agreement

     Tillinghast seeks fees under 42 U.S.C. § 406(b), a statute

that allows attorneys to recover a portion of a claimant’s past-

due benefits as compensation for representing the claimant in

federal court.   Courts may only award fees for work done before

the court and may not grant fees for work done before the SSA.

See 42 U.S.C. § 406(b)(1)(A); Clark v. Astrue, 529 F.3d 1211,

1215 (9th Cir. 2008) (“[Section] 406(b) empowers courts to award

attorney’s fees based only on representation before the

court.”).   Where, as is often the case, attorneys enter into fee

agreements with claimants, courts generally defer to these




                                  6
agreements, so long as they are “reasonable.”    See Gisbrecht,

535 U.S. at 807-08.

     I addressed the application of fee agreements such as

Tillinghast’s in Mounce v. Colvin.    In that case, I concluded

that the plain language of the fee agreement did not permit the

attorney to recover attorney’s fees for work done before this

court.   Mounce, 2016 WL 4444710, at *1–2.   In reaching my

conclusion, I noted that the only clause in the fee agreement

that permitted the attorney to be compensated for work done

before this court dealt with EAJA fees and made no mention of

Section 406(b) fees. Id. at *2.

     Tillinghast’s agreement with Giles is identical in every

relevant way.   As was the case in Mounce, Tillinghast’s fee

agreement provides for two tiers of recovery at the

administrative level: (1) the lesser of 25% of Giles’s back

benefits and $6,000 if Giles prevailed at any level through the

first ALJ decision; and (2) 25% of Giles’s back benefits, up to

any applicable limit under 42 U.S.C. § 406(a)(2)(A), if Giles

prevailed after an appeal. 3   Doc. No. 15-1 at 1.   Additionally,


3 In his petition, Tillinghast states that “[t]he agency did not
authorize approval of a fee to Petitioner from Plaintiff’s past
due benefits pursuant to 42 U.S.C. § 406(a) (“Section 406(a)”),
based upon the administrative fee agreement between Petitioner
and Plaintiff, because a prior representative had withdrawn
without waiving the right to charge a fee.” Doc. No. 15 at 2.
Tillinghast also states, however, that he “has not filed or
                                  7
just as in Mounce, the only mention in Tillinghast’s fee

agreement of compensation for work performed before this court

is the EAJA clause; the agreement makes no mention of Section

406(b) whatsoever.   Doc. No. 15-1 at 1.   Tillinghast has not

identified any way in which his agreement differs from the

agreement in Mounce, and I am likewise able to find none. I

conclude, therefore, that the plain language of Tillinghast’s

fee agreement provides no basis for awarding fees under Section

406(b).

B.   Award of Fees in the Absence of a Fee Agreement

     Even without an enforceable fee agreement, Tillinghast may

still recover fees for his work in this court.   See 42 U.S.C. §

406(b)(1)(A) (“Whenever a court renders a judgment favorable to

a claimant under this subchapter who was represented before the

court by an attorney, the court may determine and allow as part

of its judgment a reasonable fee for such representation . . .

.”); Greenberg v. Colvin, 63 F. Supp. 3d 37, 50 (D.D.C. 2014)



sought approval of an administrative fee petition pursuant to 42
U.S.C. § 406(a) and does not intend to do so.” Doc. No. 15 at
2. Based purely on these somewhat contradictory statements, I
am unable to discern whether the agency denied Tillinghast’s
request for a Section 406(a) fee under the fee agreement, or
whether he never applied for one at all. In either event,
however, my analysis does not change because, as I have already
noted, I do not have the power to award Section 406(a)
attorney’s fees for work done at the administrative level. See
42 U.S.C. § 406(b)(1)(A).

                                 8
(“The statute . . . does not demand a contingent agreement . . .

. [C]ourts have held that fees under [Section] 406(b) may be

available where there is no contingency arrangement between the

claimant and his counsel.”); Sanfilippo v. Comm’r of Soc. Sec.,

No. 8:04-CV-2079-T-27MSS, 2008 WL 1957836, at *3 (M.D. Fla. May

5, 2008) (“This Court does not agree that Grisbrecht [sic]

prohibits a fee award where there is not a contingency fee

agreement.”).

     Neither party has provided an argument for why I should

differ from the standard I used in Mounce. In calculating

attorney’s fees for that case, I employed a “blended” approach,

combining the “lodestar” method, whereby courts multiply the

number of hours “reasonably devoted to each case” by a

“reasonable hourly fee,” Gisbrecht, 535 U.S. at 797-98, and the

“reasonableness” test that employs the principles described by

the Supreme Court in Gisbrecht.   I adopt the blended approach

here, as well.

     Because, as I have noted, there is no enforceable fee

agreement here, I begin, as I did in Mounce, by calculating

Tillinghast’s lodestar as a starting point, and then adjust his

fee by applying the Gisbrecht factors. Mounce, 2016 WL 4444710,

at *2 (citing Bentley v. Comm’r of Soc. Sec., 524 F. Supp. 2d

921, 925 (W.D. Mich. 2007)).   These factors include: (1) the


                                  9
character of representation; (2) the results achieved; (3)

whether the attorney is responsible for a delay and will profit

from an accumulation of benefits during the pendency of the case

in court; and (4) whether the benefits are large in comparison

to the amount of time counsel spent on the case.    See Gisbrecht,

535 U.S. at 808.   Here, Tillinghast spent 16 attorney hours and

1.5 paralegal hours on this case, billed at $200 per hour and

$80 per hour, respectively. 4   Doc. No. 15-4 at 1–2.   By

multiplying Tillinghast’s reported hours by their respective

rates, his lodestar equals $3,320.

     I next apply the Gisbrecht factors to this starting point.

Many of these factors support increasing Tillinghast’s fee.

Tillinghast’s work before this court took considerable skill.

He had to establish Giles’s past disability despite multiple

past denials and had to present more than boilerplate arguments.

Cf. Joslyn v. Barnhart, 389 F. Supp. 2d 454, 456-57 (W.D.N.Y.

2005) (giving weight to representation that shows “effort

expended by the attorney demonstrated through pleadings [that]




4 Because Tillinghast appears to have abandoned his earlier
reported hours and rates without explanation, I adopt the hours
and rates noted on the identical billing statements provided by
the Commissioner (Doc. No. 14-1) and attached to Tillinghast’s
Response and Amended Motion (Doc. No. 15-4).

                                 10
were not boilerplate and through arguments [that] involved both

real issues of material fact and required legal research”).

      Tillinghast’s work was also effective.   He won Giles nearly

six years of back benefits, worth $118,207.00. 5   Doc. No. 15-2 at

2.   Because Giles paid no up-front fee, Tillinghast bore the

risk that he would not be compensated at all for his work.    Doc.

No. 15-1 at 1.   Finally, there is no indication that Tillinghast

engaged in delay tactics in order to increase his total fee.

See Crawford v. Astrue, 586 F.3d 1142, 1148 (9th Cir. 2009) (en

banc) (condemning “dilatory conduct” by attorneys).

      Given these factors, an award of $13,280, or four times the

lodestar of $3,320, is warranted.     This fee represents a rate of

over $800 an hour.    While this is significantly lower than the

$2,212 per hour that Tillinghast seeks, it is significantly

higher than his usual hourly rate, and exceeds the hourly rate I

approved in Mounce.    See Mounce, 2016 WL 4444710, at *3.   This

award is well within the range of fees endorsed by other courts.

See, e.g., Ezekiel v. Astrue, 853 F. Supp. 2d 177, 179 (D. Me.

2012) (awarding $1,225 per hour, or three times the attorney’s

lodestar); Moriarty v. Astrue, No. 07-cv-342-SM, 2010 WL


5 Giles’s success also means that he is entitled to ongoing
future disability payments, which courts have highlighted as a
reason for approving high attorney’s fees. See, e.g., Crawford
v. Astrue, 586 F.3d 1142, 1152 (9th Cir. 2009) (en banc).

                                 11
1342818, at *2 (D.N.H. Apr. 1, 2010) (awarding $438 per hour, or

somewhat less than twice the attorney’s lodestar); Bentley, 524

F. Supp. 2d at 926 (awarding $200 per hour, a rate equivalent to

the attorney’s lodestar). 6

     Of course, as Tillinghast has already acknowledged in his

petition, Doc. No. 15 at 3, this award of Section 406(b)

attorney’s fees requires him to “refun[d] to [Giles] the amount

of the smaller [EAJA] fee” that he received earlier.   Gisbrecht,

535 U.S. at 796 (quoting Pub. L. 99–80, § 3, 99 Stat. 183, 186)

(first alteration in original).




6 While Tillinghast identifies cases where higher hourly rates
have been awarded (though none even approaching the $2,212 he
seeks here), those cases do not change my analysis. The
$1,279.56 per hour rate in Weed v. Colvin, for example, was
awarded pursuant to a valid Section 406(b) contingency
agreement, which is not present here. Weed v. Colvin, No. 2:14-
cv-271-JHR, 2016 WL 3919849, at *1 (D. Me. July 15, 2015). The
two other opinions upon which Tillinghast relies are out of this
circuit, unpublished, and do not appear to be publicly
available. He has neither provided adequate citations for me to
locate these opinions nor described the opinions’ relevant
reasoning beyond noting the effective hourly rates of the fees
awarded. I am unpersuaded by arguments presented in such a
cursory fashion. See J. Cajigas & Assoc., PSC v. Municipality
of Aguada, No. 13-1359 (JAF), 2014 WL 320653, at *2 (D.P.R. Jan.
29, 2014) (“Perfunctory and undeveloped arguments, and arguments
that are unsupported by pertinent authority, are deemed
waived.”) (citing Medina–Rivera v. MVM, Inc., 713 F.3d 132, 140–
41 (1st Cir. 2013) (“developing a sustained argument out of ...
legal precedents” is a party’s “job”) (internal quotation marks
omitted).

                                  12
                           III. CONCLUSION

      I grant Tillinghast’s motion (Doc. No. 15) and award

attorney’s fees in the amount of $13,280 (thirteen thousand two

hundred eighty dollars).   I direct Tillinghast to remit to Giles

his prior EAJA fee of $3,320.

      SO ORDERED.


                                        /s/ Paul J. Barbadoro
                                        Paul J. Barbadoro
                                        United States District Judge


February 20, 2020

cc:   D. Lance Tillinghast, Esq.
      Kevin Parrington, Esq.
      Robert J. Rabuck, Esq.




                                   13
